    Case 20-03128-sgj Doc 13 Filed 02/03/21        Entered 02/03/21 19:45:09       Page 1 of 5




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

                                                            )
In re:                                                      )   Chapter 11
                                                            )
HIGHLAND CAPITAL MANAGEMENT, L.P.,1                         )   Case No. 19-34054 (SGJ)
                                                            )
                          Debtor.                           )
                                                            )
                                                            )
HIGHLAND CAPITAL MANAGEMENT, L.P.                           )
                                                            )
                          Plaintiff,                        )   Adv. Pro. No. 20-03128 (SGJ)
vs.                                                         )
                                                            )
PATRICK HAGAMAN DAUGHERTY,                                  )
                                                            )
                          Defendant.                        )
                                                            )


                                 CERTIFICATE OF SERVICE

      I, Vincent Trang, depose and say that I am employed by Kurtzman Carson Consultants
LLC (“KCC”), the claims and noticing agent for the Debtor in the above-captioned case.

        On January 29, 2021, at my direction and under my supervision, employees of KCC
caused the following document to be served via Electronic Mail upon the service list attached
hereto as Exhibit A; and via First Class Mail upon the service list attached hereto as Exhibit B:

      •   Notice of Voluntary Dismissal with Prejudice of Complaint [Docket No. 12]

Dated: February 3, 2021
                                                 /s/ Vincent Trang
                                                 Vincent Trang
                                                 KCC
                                                 222 N Pacific Coast Highway, Suite 300
                                                 El Segundo, CA 90245



1
 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters
and service address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX
75201.
Case 20-03128-sgj Doc 13 Filed 02/03/21   Entered 02/03/21 19:45:09   Page 2 of 5



                             EXHIBIT A
         Case 20-03128-sgj Doc 13 Filed 02/03/21           Entered 02/03/21 19:45:09         Page 3 of 5
                                                   Exhibit A
                                                Affected Parties
                                            Served via Electronic Mail
              Description             CreditorName       CreditorNoticeName                  Email
     Counsel to Patrick Daugherty
     (“Mr. Daugherty”)              Cross & Simon LLC   Michael L. Vild, Esquire   mvild@crosslaw.com
     Counsel to Patrick Daugherty   Spencer Fane LLP    Jason P. Kathman           jkathman@spencerfane.com




Highland Capital Management, L.P.
Case No. 19-34054                                  Page 1 of 1
Case 20-03128-sgj Doc 13 Filed 02/03/21   Entered 02/03/21 19:45:09   Page 4 of 5



                             EXHIBIT B
                            Case 20-03128-sgj Doc 13 Filed 02/03/21            Entered 02/03/21 19:45:09          Page 5 of 5
                                                                       Exhibit B
                                                                    Affected Parties
                                                               Served via First Class Mail
                   Description             CreditorName       CreditorNoticeName                 Address1                 City   State    Zip
          Counsel to Patrick Daugherty                                                  1105 N. Market Street, Suite
          (“Mr. Daugherty”)              Cross & Simon LLC   Michael L. Vild, Esquire   901                            Wilmington DE     19801
          Counsel to Patrick Daugherty   Spencer Fane LLP    Jason P. Kathman           5700 Granite Parkway, Suite    Plano      TX     75024




Highland Capital Management, L.P.
Case No. 19-34054                                                     Page 1 of 1
